 Case: 1:20-cv-00030-TSB-KLL Doc #: 21 Filed: 07/16/20 Page: 1 of 2 PAGEID #: 228




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 MARQUEZ B. PERRY,                            :      Case No. 1:20-cv-30
                                              :
        Plaintiff,                            :      Judge Timothy S. Black
                                              :
 vs.                                          :      Magistrate Judge Karen L. Litkovitz
                                              :
 WARDEN WARREN                                :
 CORRECTIONAL INSTITUTION, et                 :
 al.,                                         :
                                              :
        Defendants.                           :

                         DECISION AND ENTRY
            ADOPTING THE REPORT AND RECOMMENDATION OF
             THE UNITED STATES MAGISTRATE JUDGE (Doc. 10)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings and, on March 30, 2020, submitted a Report and

Recommendation, recommending that the Court deny Plaintiff’s motion for a preliminary

injunction. (Doc. 10). No objections were filed.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court finds that the

Report and Recommendation should be and is hereby adopted in its entirety.

       Accordingly:

       1.     The Report and Recommendation (Doc. 10) is ADOPTED;

       2.     Plaintiff’s motion for a preliminary injunction (Doc. 8) is DENIED; and
Case: 1:20-cv-00030-TSB-KLL Doc #: 21 Filed: 07/16/20 Page: 2 of 2 PAGEID #: 229




        3.     The Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal of
               this Order would not be taken in good faith and therefore Plaintiff is denied
               leave to appeal in forma pauperis.

        IT IS SO ORDERED.

Date:        7/16/2020                                         s/Timothy S. Black
                                                             Timothy S. Black
                                                             United States District Judge




                                              2
